Appeal by plaintiffs (two passengers) from a judgment entered upon the jury’s verdict of no cause of action. The infant plaintiffs and four other persons were riding in an automobile traveling in a westerly direction on Route 5 near Oneida. The automobile collided with a truck owned by the corporate defendant and driven *961by the defendant Lineberry. Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event. Hill, P. J., Bliss, Heffeman and Foster, JJ., concur; Crapser, J., dissents; Hill, P. J., and Foster, J., concur upon the grounds that while the preponderance of evidence in favor of the plaintiff sappeUants is not too impressive, four other occupants of the automobile have recovered verdicts on a previous trial; Bliss and Heffeman, JJ., concur on the ground that the verdicts are against the weight of the evidence; Crapser, J., dissents and votes to affirm upon the grounds that no criticism of the trial or charge was made, and the judge presiding at the trial refused to set aside the verdict.